Name: Commission Regulation (EEC) No 189/90 of 25 January 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 1 . 90 No L 21 /49Official Journal of the European Communities COMMISSION REGULATION (EEC) No 189/90 of 25 January 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No =2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 126/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 0, as last amended by Regulation (EEC) No 131 /90 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 26 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1 966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p . 2. (3) OJ No L 164, 24. 6, 1985, p, 11 . 0 OJ No L 15, 19 . 1 . 1990, p . 8 . 0 OJ No L 167, 25. 7. 1972, p . 9 . ( «) OJ No L 197, 26 . 7. 1988, p . 10 . O OJ No L 288 , 6 . 10 . 1989, p . 17. (8) OJ No L 15, 19 . 1 . 1990, p . 17 . O OJ No L 266, 28 . 9 . 1983, p . 1 . (10) OJ No L 53, 1 . 3 . 1986, p . 47 . (u) OJ No L 183, 3 . 7. 1987, p . 18 . No L 21 /50 Official Journal of the European Communities 26. 1 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU):  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,156 25,173 25,251 25,529 25,682 23,124 2. Final aids : \ l \ l (a) Seed harvested and processed in : \  Federal Republic : of Germany \ \ \ (DM) 59,67 59,71 59,90 60,60 60,97 55,21  Netherlands (Fl) 66,36 66,40 66,61 67,34 67,75 61,22  BLEU (Bfrs/Lfrs) 1 214,71 1 215,53 1 219,29 1 232,72 1 240,11 1 116,59  France (FF) 191,57 191,66 192,24 194,38 195,55 175,46  Denmark (Dkr) 224,64 224,80 225,49 227,98 229,34 206,50  Ireland ( £ Irl) 21,321 21,332 21,396 21,635 21,764 19,529  United Kingdom ( £) 16,038 16,022 16,040 16,209 16,305 14,072  Italy (Lit) 42 067 42 084 42 208 42 683 42 938 38 372  Greece (Dr) 4 495,53 4 471,60 4 450,52 4 471,32 4 497,94 3 800,13 (b) Seed harvested in Spain and processed : I I I  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 540,50 3 543,52 3 551,90 3 587,13 3 610,62 3 198,34 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 239,41 5 241,70 5 241,81 5 281,84 5 311,77 4 717,90 26 . L 90 Official Journal of the European Communities No L 21 /51 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 27,656 27,673 27,751 28,029 28,182 25,624 2. Final aids : \ (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 65,57 65,61 65,80 66,51 66,87 61,11  Netherlands (Fl) 72,95 73,00 73,20 73,94 74,34 67,81  BLEU (Bfrs/Lfrs) 1 335,42 1 336,24 1 340,01 1 353,43 1 360,82 1 237,31  France (FF) 210,81 210,91 211,48 213,63 214,79 194,71  Denmark (Dkr) 246,97 247,12 247,82 250,30 251,67 228,82  Ireland ( £ Irl) 23,463 23,474 23,538 23,777 23,906 21,671  United Kingdom ( £) 17,799 17,783 17,801 17,969 18,066 15,833  Italy (Lit) 46 317 46 334 46 458 46 933 47 188 42 622  Greece (Dr) 4 975,46 4 951,54 4 930,46 4 951,26 4 977,88 4 280,07 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 922,74 3 925,76 3 934,14 3 969,37 3 992,86 3 580,58 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 499,40 499,40 499,40 499,40 499,40 499,40  in another Member State (Esc) 5 738,81 5 741,10 5 741,21 5 781,24 5 811,17 5 217,30 No L 21 /52 Official Journal of the European Communities 26. 1 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 34,649 6,890 0,000 34,796 6,890 0,000 34,927 6,890 0,000 35,008 6,890 0,000 35,280 2. Final aids : \ (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 82,09 91,40 1 673,09 264,59 309,42 29,449 22,684 58 188 6 309,84 82,44 91,79 1 680,19 265,70 310,73 29,572 22,770 58 430 6 312,55 82,75 92,13 1 686,52 266,69 311,90 29,682 22,825 58 645 6 301,28 83,00 92,35 1 690,43 267,28 312,62 29,748 22,824 59 772 6 276,16 83,64 93,06 1 703,56 269,37 315,05 29,980 23,013 59 234 ¢ 6 327,88 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 293,42 1 053,45 4 316,16 1 053,45 4 332,40 1 053,45 4 337,36 1 053,45 4 378,97 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 744,27 7 575,01 0,00 7 773,58 7 603,68 0,00 7 784,61 7 614,46 0,00 7 783,58 7 613,46 0,00 7 839,01 7 667,68 3. Compensatory aids :  in Spain (Pta) 4 258,20 4 280,94 4 297,18 4 302,14 4 346,20 4. Special aid :  in Portugal (Esc) 7 575,01 7 603,68 7 614,46 7 613,46 7 667,68 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the .amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,036760 2,031860 2,027740 2,023380 2,023380 2,011830 Fl 2,294440 2,290620 2,287070 2,283040 2,283040 2,271400 Bfrs/Lfrs 42,632700 42,614999 42,597100 42,575200 42,575200 42,505400 FF 6,925490 6,925430 6,925510 6,926430 6,926430 6,927010 Dkr 7,882970 7,891970 7,897410 7,902260 7,902260 7,906000 £Irl 0,768937 0,768761 0,769178 0,769143 0,769143 0,771171 £ 0,725906 0,728548 0,730787 0,733135 0,733135 0,739671 Lit 1 516,19 1 518,45 1 520,20 1 522,41 1 522,41 1 528,35 Dr 190,05100 192,56000 194,82000 197,21800 197,21800 204,86000 Esc 179,13300 179,95600 180,98700 182,01700 182,01700 185,56600 Pta 131,75400 132,22500 132,64700 133,08600 133,08600 134,31700